Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 01/03/2020.
Claims 12-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner in its entirety. However, Rezvani Pub. No. US 2018/0034150 A1 (hereafter Rezvani) is directed to “Indoor Antenna System And Method Of Operation”. Not only does the reference not appear relevant to the instant application, the instant application does not even recite a single instance of the word ‘antenna’. Because the IDS does not include a concise explanation of the relevance, Examiner is unsure whether Applicant intended to cite a different reference or whether a typographical error occurred.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “process deployment controller” in claims 1-11.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claims “wherein the component description of the first infrastructure is inaccessible to the process deployment controller” but also recite “receiving, by the process deployment controller, the component description of the first infrastructure from the component registry” and “creating, by the process deployment controller, a first updated image of the first partial image, wherein the first updated image comprises the component description of the first infrastructure”. Therefore, although it is stated that the component description of the infrastructure is inaccessible to the process deployment controller, it is clearly later accessed by the process deployment controller. This is contradictory and thus the claims are rendered indefinite. For the purpose of compact prosecution, Examiner will interpret this to mean that the process deployment controller does not initially have access to the component description of the infrastructure but is later granted access to the component description of the infrastructure.
With regard to claims 2-11, 13-17 and 19-20, they depend from rejected claims and do not resolve the deficiencies thereof and are therefore rejected for at least the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 10-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McPherson et al. Pub. No. US 2017/0147813 A1 (hereafter McPherson) in view of Oberhaus et al. Pub. No. US 2008/0091929 A1 (hereafter Oberhaus).

With regard to claim 1, McPherson teaches a method comprising: generating, by a process deployment controller (in at least ¶ [0064] – [0065] and ¶ [0067] – [0068]), a first partial image by executing first source code from a template repository (the preexisting ready-to-run application images may include support software providing functionality (e.g., configuration templates, scripts, dependencies, etc.) used to run the applications 216a-c and/or add a feature to the applications 216a-c in at least ¶ [0038]),
a first infrastructure (the PaaS master layer 204 acts as middleware between the client layer 202 and the node layer 206. The node layer 206 includes the nodes 212a-c on which one or more applications 216a-c are provisioned and executed. In one implementation, each of the nodes 212a-c is a VM. In some implementations, the VMs are provisioned by an Infrastructure as a Service (IaaS) provider in at least ¶ [0029], Examiner notes that the node layer and the nodes are infrastructure used by the containers and their components)
wherein the first partial image provides a first structure used to create a first intermediary engine used with a container, wherein the container comprises an application, wherein the container further comprises binaries and libraries required to execute the application in a first infrastructure via the first intermediary engine (An application image may be built in the PaaS system using an image build system 124 of the PaaS system. In one implementation, the image is built using a Docker™ tool, and is referred to as a Docker image. The image build system 124 may be provided on components hosted by the cloud 102, on a server device external to the cloud 102, or even run on the nodes 106a-d (not shown). The image build system 124 generates an application image for an application by combining a preexisting ready-to-run application image corresponding to core functional components of the application (e.g., a web framework, database, etc.) with source code specific to the application provided by the user. The resulting application image may be pushed to the image repository 122 for subsequent use in launching instances of the application images for execution in the PaaS system in at least ¶ [0017] and ¶ [0038], 
Examiner notes, the source code of the user application is a binary (as well as other components of the preexisting ready-to-run application image and the preexisting ready-to-run application image itself) and the other components (web framework, database, etc. and the preexisting ready-to-run application image itself) are libraries, i.e. configuration data, documentation, help data, message templates, pre-written code and subroutines, classes, values or type specifications (see evidentiary definition of libraries “Library (computing)”, Wikipedia, 1/2/2019)),
wherein the first partial image lacks a component description of the first infrastructure, and wherein the component description of the first infrastructure is inaccessible to the process deployment controller (an image refers to data representing executables and files of the application used to deploy functionality for a runtime instance of the application in at least ¶ [0016], Examiner notes, the partial image comprises executables and application files, not a description of the infrastructure on which the container will be deployed, which makes sense as McPherson also discloses in at least ¶ [0031] “Once the user has been authenticated and allowed access to the system by the authentication service 220, the PaaS master component 218 uses a server orchestration system 222 to collect information and configuration information about the nodes 212a-c”, the nodes being the infrastructure
With regard to the component description of the infrastructure being inaccessible, please refer to rejection under 35 U.S.C. § 112(b). The component description of the infrastructure is initially inaccessible, however, later access is granted, McPherson teaches “the PaaS master component 218 uses a server orchestration system 222 to collect information and configuration information about the nodes 212a-c” in at least ¶ [0031] once the user has been authenticated);
transmitting, by the process deployment controller, an identifier of the first infrastructure to a component registry (The packaged software application can then be “pushed” from the local SCM repository to a remote SCM repository, such as one or more repositories 210a-c at one or more nodes 212a-c, respectively, that run the associated application. From the repositories 210a-c, the code may be edited by others with access, or the application may be executed by a machine in at least ¶ [0027]),
wherein the component registry contains the component description of the first infrastructure; receiving, by the process deployment controller, the component description of the first infrastructure from the component registry (Once the user has been authenticated and allowed access to the system by the authentication service 220, the PaaS master component 218 uses a server 
creating, by the process deployment controller, a first updated image of the partial image (The image build system 124 generates an application image for an application by combining a preexisting ready-to-run application image corresponding to core functional components of the application (e.g., a web framework, database, etc.) with source code specific to the application provided by the user. The resulting application image may be pushed to the image repository 122 for subsequent use in launching instances of the application images for execution in the PaaS system in at least ¶ [0017] and ¶ [0038], Examiner notes pre-existing ready-to-run application image combined with application source code from user to create application image, an updated image)
receiving, by the process deployment controller, a request for the application to run on the first infrastructure (a command may identify specific data to be executed on one or more of the nodes 106a-d. The command may be received from the cloud controller 118, from the PaaS system controller 120, or a user (e.g., a system administrator) via a console computer or a client machine in at least ¶ [0018] and ¶ [0030]); and
utilizing the first updated image and the first intermediary engine to execute the application on the first infrastructure (The resulting application image may be pushed to the image repository 122 for subsequent use in launching instances of the application images for execution in the PaaS system in at least ¶ [0017] and the PaaS master layer 204 acts as middleware between the client layer 202 and the node 
McPherson teaches the PaaS master component initially without access to component description of the infrastructure and subsequently gaining said access (see at least ¶ [0016] and ¶ [0031]) but McPherson does not specifically teach that the component description of the infrastructure is included within the updated image.
However, in analogous art Oberhaus teaches creating a first updated image, wherein the first updated image comprises the component description of the first infrastructure (If the PCI device instance ID is present in the image configuration, the existing configuration corresponding to the PCI device in the registry hive of the operating system boot image is updated with the hardware configuration of target machine 106 at step 714 in at least ¶ [0042]);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine updating an image with hardware configuration information of Oberhaus with the systems and methods of McPherson resulting in a system in which the node configuration information collected by the PaaS master component, once access is granted by authenticating the user, is used in the creation of the updated image as in the up updating an image with hardware configuration information of Oberhaus. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of 

With regard to claim 10, McPherson teaches “second” (the cloud controller 118 provides data (e.g., such as pre-generated images) associated with different applications to the cloud provider system 104 in at least ¶ [0015] and the data used for execution of applications includes application images built from preexisting application components and source code of users managing the application in at least ¶ [0016] and The resulting application image may be pushed to the image repository 122 for subsequent use in launching instances of the application images for execution in the PaaS system in at least ¶ [0017] and Each application image built by the image build system 230 may map to a functional component of one of the applications 216a-c. As such, an application may have more than one application image associated with the application. Built application images may be pushed to an image repository 232 for storage and accessibility for subsequent use in launching instances of the application images at the containers 228 in the nodes 212a-c in at least ¶ [0039], Examiner notes, the systems and methods of McPherson are described to be used with a plurality of images)
generating, by the process deployment controller, a second partial image by executing second source code from the template repository (the preexisting 
wherein the second partial image provides a second structure used to create a second intermediary engine used with the container (An application image may be built in the PaaS system using an image build system 124 of the PaaS system. In one implementation, the image is built using a Docker™ tool, and is referred to as a Docker image. The image build system 124 may be provided on components hosted by the cloud 102, on a server device external to the cloud 102, or even run on the nodes 106a-d (not shown). The image build system 124 generates an application image for an application by combining a preexisting ready-to-run application image corresponding to core functional components of the application (e.g., a web framework, database, etc.) with source code specific to the application provided by the user. The resulting application image may be pushed to the image repository 122 for subsequent use in launching instances of the application images for execution in the PaaS system in at least ¶ [0017] and ¶ [0038], 
Examiner notes, the source code of the user application is a binary (as well as other components of the preexisting ready-to-run application image and the preexisting ready-to-run application image itself) and the other components (web framework, database, etc. and the preexisting ready-to-run application image itself) are libraries, i.e. configuration data, documentation, help data, message templates, pre-written code and subroutines, classes, values or type specifications (see evidentiary definition of libraries “Library (computing)”, Wikipedia, 1/2/2019)),
wherein the second partial image lacks a component description of the second infrastructure, and wherein the component description of the second infrastructure is inaccessible to the process deployment controller (an image refers to data representing executables and files of the application used to deploy functionality for a runtime instance of the application in at least ¶ [0016], Examiner notes, the partial image comprises executables and application files, not a description of the infrastructure on which the container will be deployed, which makes sense as McPherson also discloses in at least ¶ [0031] “Once the user has been authenticated and allowed access to the system by the authentication service 220, the PaaS master component 218 uses a server orchestration system 222 to collect information and configuration information about the nodes 212a-c”, the nodes being the infrastructure
With regard to the component description of the infrastructure being inaccessible, please refer to rejection under 35 U.S.C. § 112(b). The component description of the infrastructure is initially inaccessible, however, later access is granted, McPherson teaches “the PaaS master component 218 uses a server orchestration system 222 to collect information and configuration information about the nodes 212a-c” in at least ¶ [0031] once the user has been authenticated);
transmitting, by the process deployment controller, an identifier of the second infrastructure to the component registry (The packaged software application can then be “pushed” from the local SCM repository to a remote SCM repository, such as one or more repositories 210a-c at one or more nodes 212a-c, respectively, that run the associated application. From the repositories 210a-c, the code may be edited by 
wherein the component registry contains the component description of the second infrastructure; receiving, by the process deployment controller, the component description of the second infrastructure from the component registry (Once the user has been authenticated and allowed access to the system by the authentication service 220, the PaaS master component 218 uses a server orchestration system 222 to collect information and configuration information about the nodes 212a-c in at least ¶ [0031]);
creating, by the process deployment controller, a second updated image of the second partial image (The image build system 124 generates an application image for an application by combining a preexisting ready-to-run application image corresponding to core functional components of the application (e.g., a web framework, database, etc.) with source code specific to the application provided by the user. The resulting application image may be pushed to the image repository 122 for subsequent use in launching instances of the application images for execution in the PaaS system in at least ¶ [0017] and ¶ [0038], Examiner notes pre-existing ready-to-run application image combined with application source code from user to create application image, an updated image),
receiving, by the process deployment controller, a request for the application to run on the first infrastructure and the second infrastructure (a command may identify specific data to be executed on one or more of the nodes 106a-d. The command may be received from the cloud controller 118, from the PaaS system 
utilizing the second updated image and the second intermediary engine to execute the application on the second infrastructure while the application is also being executed on the first infrastructure (The resulting application image may be pushed to the image repository 122 for subsequent use in launching instances of the application images for execution in the PaaS system in at least ¶ [0017] and the PaaS master layer 204 acts as middleware between the client layer 202 and the node layer 206. The node layer 206 includes the nodes 212a-c on which one or more applications 216a-c are provisioned and executed in at least ¶ [0029] and The server orchestration system 222 then takes the actions generated by the PaaS master component 218 and orchestrates execution of the actions on the nodes 212a-c managed by the system in at least ¶ [0033]).
McPherson teaches the PaaS master component initially without access to component description of the infrastructure and subsequently gaining said access (see at least ¶ [0016] and ¶ [0031]) but McPherson does not specifically teach that the component description of the infrastructure is included within the updated image.
However, in analogous art Oberhaus teaches creating a second updated image, wherein the second updated image comprises the component description of the second infrastructure (If the PCI device instance ID is present in the image configuration, the existing configuration corresponding to the PCI device in the registry hive of the operating system boot image is updated with the hardware configuration of target machine 106 at step 714 in at least ¶ [0042]);


With regard to claim 11, McPherson teaches wherein executing the application on the first infrastructure modifies a controller of a physical unit of equipment, and wherein modifying the controller improves an operation of the physical unit of equipment by modifying operations of the physical unit of equipment (The steps are those requiring physical manipulations of physical quantities in at least ¶ [0070] and Some implementations optimize scanning performed by the scan components 126 of images and runtime environments of applications of the PaaS. For example, the scan components 126 may be optimized to take advantage of the image-based model for application deployment utilized by the PaaS in at least ¶ [0020]).

With regard to claim 12, McPherson teaches a computer program product comprising a computer readable storage medium having program code embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, and wherein the program code is readable and executable by a processor to perform a method comprising (in at least ¶ [0064] – [0065] and ¶ [0067] – [0068]):
an infrastructure (the PaaS master layer 204 acts as middleware between the client layer 202 and the node layer 206. The node layer 206 includes the nodes 212a-c on which one or more applications 216a-c are provisioned and executed. In one implementation, each of the nodes 212a-c is a VM. In some implementations, the VMs are provisioned by an Infrastructure as a Service (IaaS) provider in at least ¶ [0029], Examiner notes that the node layer and the nodes are infrastructure used by the containers and their components)
generating, by the process deployment controller, a partial image by executing source code from a template repository (the preexisting ready-to-run application images may include support software providing functionality (e.g., configuration templates, scripts, dependencies, etc.) used to run the applications 216a-c and/or add a feature to the applications 216a-c in at least ¶ [0038]), wherein the partial image provides a structure used to create an intermediary engine used with a container, wherein the container comprises an application, wherein the container further comprises binaries and libraries required to execute the application in an infrastructure via the intermediary engine (An application image may be built in the , 
Examiner notes, the source code of the user application is a binary (as well as other components of the preexisting ready-to-run application image and the preexisting ready-to-run application image itself) and the other components (web framework, database, etc. and the preexisting ready-to-run application image itself) are libraries, i.e. configuration data, documentation, help data, message templates, pre-written code and subroutines, classes, values or type specifications (see evidentiary definition of libraries “Library (computing)”, Wikipedia, 1/2/2019)),
wherein the partial image lacks a component description of the infrastructure, and wherein the component description of the infrastructure is inaccessible to the process deployment controller (an image refers to data representing executables and files of the application used to deploy functionality for a runtime instance of the application in at least ¶ [0016], Examiner notes, the partial image comprises executables and application files, not a description of the infrastructure on which the container will be deployed, which makes sense as McPherson also discloses in at least ¶ [0031] “Once the user has been authenticated and allowed access to the system by the authentication service 220, the PaaS master component 218 uses a server orchestration system 222 to collect information and configuration information about the nodes 212a-c”, the nodes being the infrastructure
With regard to the component description of the infrastructure being inaccessible, please refer to rejection under 35 U.S.C. § 112(b). The component description of the infrastructure is initially inaccessible, however, later access is granted, McPherson teaches “the PaaS master component 218 uses a server orchestration system 222 to collect information and configuration information about the nodes 212a-c” in at least ¶ [0031] once the user has been authenticated);
transmitting, by the process deployment controller, an identifier of the infrastructure to a component registry (The packaged software application can then be “pushed” from the local SCM repository to a remote SCM repository, such as one or more repositories 210a-c at one or more nodes 212a-c, respectively, that run the associated application. From the repositories 210a-c, the code may be edited by others with access, or the application may be executed by a machine in at least ¶ [0027]),
wherein the component registry contains the component description of the infrastructure; receiving, by the process deployment controller, the component description of the infrastructure from the component registry (Once the user has been authenticated and allowed access to the system by the authentication service 220, 
creating, by the process deployment controller, an updated image of the partial image (The image build system 124 generates an application image for an application by combining a preexisting ready-to-run application image corresponding to core functional components of the application (e.g., a web framework, database, etc.) with source code specific to the application provided by the user. The resulting application image may be pushed to the image repository 122 for subsequent use in launching instances of the application images for execution in the PaaS system in at least ¶ [0017] and ¶ [0038], Examiner notes pre-existing ready-to-run application image combined with application source code from user to create application image, an updated image),
receiving, by the process deployment controller, a request for the application to run on the infrastructure (a command may identify specific data to be executed on one or more of the nodes 106a-d. The command may be received from the cloud controller 118, from the PaaS system controller 120, or a user (e.g., a system administrator) via a console computer or a client machine in at least ¶ [0018] and ¶ [0030]); and
utilizing the updated image and the intermediary engine to execute the application on the infrastructure (The resulting application image may be pushed to the image repository 122 for subsequent use in launching instances of the application images for execution in the PaaS system in at least ¶ [0017] and the PaaS master layer 204 acts as middleware between the client layer 202 and the node layer 206. The node 
McPherson teaches the PaaS master component initially without access to component description of the infrastructure and subsequently gaining said access (see at least ¶ [0016] and ¶ [0031]) but McPherson does not specifically teach that the component description of the infrastructure is included within the updated image.
However, in analogous art Oberhaus teaches creating an updated image, wherein the updated image comprises the component description of the infrastructure (If the PCI device instance ID is present in the image configuration, the existing configuration corresponding to the PCI device in the registry hive of the operating system boot image is updated with the hardware configuration of target machine 106 at step 714 in at least ¶ [0042]);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine updating an image with hardware configuration information of Oberhaus with the systems and methods of McPherson resulting in a system in which the node configuration information collected by the PaaS master component, once access is granted by authenticating the user, is used in the creation of the updated image as in the up updating an image with hardware configuration information of Oberhaus. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of 

With regard to claim 17, McPherson teaches wherein the program code is provided as a service in a cloud environment (IG. 1 is a block diagram that shows an example of a network architecture 100 for a platform-as-a-service system. The network architecture 100 includes a cloud 102 managed by a cloud provider system 104 in at least ¶ [0012] and Users can interact with applications executing on the nodes 106a-d in the cloud 102 using client computer systems, such as one or more clients 112a-c, via one or more client applications 114a-c, respectively. The client applications 114a-c may include an application such as a web browser in at least ¶ [0013]).

Claims 8-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McPherson et al. Pub. No. US 2017/0147813 A1 (hereafter McPherson) in view of Oberhaus et al. Pub. No. US 2008/0091929 A1 (hereafter Oberhaus) as applied to claims 1, 10-12 and 17 above and in further view of Dubinskii et al. Pub. No. US 2019/0354354 A1 (hereafter Dubinskii).

With regard to claim 8, McPherson and Oberhaus teach the method of claim 1,

However, in analogous art Dubinskii teaches wherein the process deployment controller is a KUBERNETES controller (the connector backend hub 110 includes at least one container orchestrator solution 110A, such as Kubernetes, Docker swarm, and the like in at least ¶ [0027]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the process deployment controller is a Kubernetes controller of Dubinskii with the systems and methods of McPherson and Oberhaus resulting in a system in which the Paas master component of McPherson is implemented as a Kubernetes controller as in Dubinskii. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system performance and flexibility by allowing for the deployment of software via application containers across clusters of hosts/servers and allowing for automated deployment, scaling, and operations of application containers across clusters of host (See at least Dubinskii ¶ [0027]).

With regard to claim 9, Dubinskii teaches customizing a KUBERNETES deployment resource definition to provide an image uniform resource locator (URL) to the KUBERNETES controller, wherein the image URL enables the KUBERNETES controller to retrieve the first updated image from an image registry (The method 600 then proceeds to step 615 where the container orchestrator 

With regard to claim 16, McPherson and Oberhaus teach the computer program product of claim 12,
McPherson and Oberhaus do not specifically teach that the process deployment controller is a Kubernetes controller.
However, in analogous art Dubinskii teaches wherein the process deployment controller is a KUBERNETES controller, and wherein the method further comprises (the connector backend hub 110 includes at least one container orchestrator solution 110A, such as Kubernetes, Docker swarm, and the like in at least ¶ [0027]):
customizing a KUBERNETES deployment resource definition to provide an image uniform resource locator (URL) to the KUBERNETES controller, wherein the image URL enables the KUBERNETES controller to retrieve the updated image from the image registry (The method 600 then proceeds to step 615 where the container orchestrator generates a backend endpoint URL. In at least one embodiment of the present disclosure, the container orchestrator (e.g. Kubernetes) downloads connector backend image with required dependencies, and runs them in a predefined 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the process deployment controller is a Kubernetes controller of Dubinskii with the systems and methods of McPherson and Oberhaus resulting in a system in which the Paas master component of McPherson is implemented as a Kubernetes controller as in Dubinskii. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system performance and flexibility by allowing for the deployment of software via application containers across clusters of hosts/servers and allowing for automated deployment, scaling, and operations of application containers across clusters of host (See at least Dubinskii ¶ [0027]).

Allowable Subject Matter
Claim 18 is allowable over the prior art and would be allowable if all other outstanding rejections (i.e. under 35 U.S.C. § 101 and 112) were overcome.

Claims 2-7, 13-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as if all other outstanding rejections (i.e. under 35 U.S.C. § 101 and 112) were overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11029975 B2
teaches
Automated container image assembly
US 20190155633 A1
teaches
Packaging and deploying algorithms for flexible machine learning


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195